KENNEDY, Circuit Judge,
concurring.
I concur in the Court’s opinion and write separately only because I would hold that the jury could include Ruiz as one of those organized and controlled by Joseph Moh-wish.
ORDER
The court having received a petition for rehearing en banc, and the petition having been circulated not only to the original panel members but also to all other active judges of this court, and no judge of this court having requested a vote on the suggestion for rehearing en banc, the petition for rehearing has been referred to the original hearing panel.
The panel has further reviewed the petition for rehearing and concludes that the issues raised in the petition were fully considered upon the original submission and *1401Accordingly, the peti-decision of the case, tion is denied.